Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 38 recites a vehicle component. It is unclear if this is referring to the vehicle component introduced in claim 17.
Claim 38 also recites the beam axis. There is insufficient antecedent basis for this limitation.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,817,760 (“Yamamura”) in view of Cambered Steel Beams and Steel Beams with Camber, Chicago Metal Rolled Products, Screen shot taken on April 14, 2015, available at https://www.cmrp.com/blog/bending/beam-bending/cambered-steel-beams-and-steel-beams-with-camber.html (“NPL”).
Claim 32 recites a system for moving a vehicle component of a vehicle relative to a structure of the vehicle during installation of the component on the structure. Yamamura teaches a fork lift capable of lifting and moving components, such as vehicle components during installation (fig. 1, col. 2 lines 5-7). Yamamura teaches the system comprising: a pair of spaced-apart upright supports (elements 5 & 7) configured to be mounted to a base (2) on opposite sides of a component bay region of the base (fig. 1, col. 2 lines 8-19); a lift frame including a frame crossbeam (9) extending between the upright supports along a rectilinear beam axis (figs. 1 & 2, wherein element 9 is rectilinear) and a pair of … trusses (12) having respective apexes, the trusses being secured at their apexes at spaced-apart positions to the frame crossbeam (fig. 1, col. 2 lines 27-28). Claim 32 further recites the trusses having distal ends configured to be secured at spaced-apart positions to the engine vehicle component. The distal ends of the trusses 12 of Yamamura are configured to support and secure a component thereto so the component can be moved or lifted.
Yamamura further teaches a crossbeam support (8) on which the frame crossbeam is supported (figs. 1-2, col. 2 lines 17-29), and configured for movement of the frame crossbeam along the pair of upright supports (fig. 1, col. 2 lines 17-29), rotationally around the beam axis of the frame crossbeam (fig. 2, col. 2 lines 25-28, i.e. via the tilt cylinder 11), and rotationally around a transverse axis orthogonal to the beam axis (fig. 1, i.e. by turning the fork lift via the steering wheel and wheels contacting the ground).
Claim 32 lastly recites the crossbeam support contains the frame crossbeam, each of the crossbeam support and the frame crossbeam extending all the way from one of the upright supports to the other upright support, and the crossbeam support being entirely supported and controlled from the pair of spaced-apart upright supports. As illustrated in fig. 1 of Yamamura, both the frame crossbeam 9 and crossbeam support 8 extend past each upright support, and, the frame crossbeam 8 is at least partially contained within the perimeter of the crossbeam support, wherein the crossbeam support is interpreted as including the component comprising the plurality of openings/windows that frame crossbeam 9 is connected to. Further, the crossbeam support is directly connected to components 7 such that the entire weight of crossbeam support is supported by the upright supports 5/7 (fig. 1, col. lines 8-29).
Yamamura fails to explicitly teach the trusses being cambered. However, this would have been obvious in view of NPL.
NPL is directed to cambered beams (page 1, wherein all reference to NPL refer to the document submitted herewith). NPL teaches providing a camber in support beams in order to support heavy loads (page 1). NPL teaches that camber can be used in generally horizontally extending components configured to support a load from below such as flatbed trucks (page 1).
In this case, Yamamura teaches a pair of forks/trusses that are configured to support a load from below in order to lift and/or move the load. NPL teaches one of skill in the art that providing positive camber to the trusses will allow the trusses of Yamamura to support more weight. Thus, in order for the forks/trusses of Yamamura to support more weight, it would be obvious to provide a positive camber in the horizontally extending portions of the forks/trusses that are configured to support a load from below.

Allowable Subject Matter
Claim 1-2, 4-8, 17-27, 35-37, and 39 are allowed. Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 38 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The reasons for allowance detailed in the Office action mailed on March 9, 2022 remain unchanged.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered.  Applicant argues that the amendments to claim 32 overcome the previous prior art rejection. The examiner agrees and has withdrawn the previous prior art rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”